PER CURIAM.
This is the second case in which this defendant has been tried and convicted of embezzlement. The first case was appealed and we affirmed the judgment. State v. Bengtson, 1961, 230 Or 19, 367 P2d 363. Defendant’s appeal in this case presents the same issues of law as those decided in the former case. We find no reason, therefore, to repeat what was decided before. It should be said that State v. Bengtson, supra, was not yet decided when this case was tried and the appeal perfected.
 The assignments of error in this appeal include motions for a judgment of acquittal and for a directed verdict. We have examined the record with care and have determined that jury questions were presented. The assignments directed at requested instructions not fully given by the court are without merit. The court’s instructions were as favorable to defendant as he could have asked for. The court properly covered the subject matter of the requested instructions in other language.
The trial was conducted by the able trial judge with meticulous care and fairness. The jury saw fit to believe the evidence adverse to defendant’s contentions and that is decisive.
Judgment affirmed.